                                      Case 2:21-cv-00103-kjd Document 1 Filed 04/01/21 Page 1 of 4

                                                                                                                               '. !
                                                                                                                               ·, .; r
                                                                                                      Li'.:.. :                  ' ~ I




                                                                   UNITED STATES DISTRICT COURT
                                                                       DISTRICT OF VERMONT    2021                APR - I PH I: If I
                                     MARK KEMP                                   )
                                                   Plaintiff                     )
                                            vs.                                  )
                                                                                 )
                                     S.B. COLLINS, INC., d/b/a                   )
                                     CLARENCE BROWN                              )
                                                  Defendants                     )

                                                               CIVIL COMPLAINT AND JURY DEMAND

                                            Mark Kemp, for his Complaint against S.B. Collins, Inc., d/b/a Clarence Brown

                                     (hereinafter "S.B. Collins") by way of his attorney, Matthew M. Shagam. Esq., of Rich Cassidy

                                     Law, respectfullyrepresents as follows.

                                                                 PARTIES, JURISDICTION, and VENUE

                                        1. Plaintiff Mark Kemp is a resident of Franklin County, Vermont

                                        2. Defendant is a Vermont domiciled company whose principal place of business is in

                                            Franklin County, Vermont.

                                        3. This action arises under 29 U.S.C. § 2601 et seq, the Family Medical Leave Act, and 21

                                            V.S.A. § 470 et seq., the Vermont Parental and Family Leave Act.

                                        4. This Court has original jurisdiction over claims grounded on 29 U.S.C. § 2601 et seq., the

                                            Family and Medical Leave Act under 12 U.S.C. § 1331.

                                        5. The Court may exercise supplemental jurisdiction over the state law claims grounded on

                                            21 V.S.A. 470 et seq. under 12 U.S.C. § 1367.

                                        6. As the events and parties giving rise to claims are primarily located in Franklin County,
  RICH CASSIDY LAW
                                            Vermont, venue is properly located in the District of Vermont.
             'iunc- D"-
   1.:'~_l. -.;hdbuml' Kuad
sl)uth Burling1t,n.   ,·r o~ • o ~                                FACTS GIVING RISE TO CLAIMS
                                   Case 2:21-cv-00103-kjd Document 1 Filed 04/01/21 Page 2 of 4




                                     7. S.B. Collins, among other business operations, runs a chain of gas stations and

                                        convenience stores in Northwestern Vermont generally known as "the Jolley chain" or

                                        ''the Jolley stores".

                                     8. One of these gas stations/convenience stores operated by Defendant is located on Federal

                                        Street in St. Albans, Vermont, hereinafter referred to as "the Federal Street Jolley".

                                     9. Mark Kemp was employed as a store manager at the Federal Street Jolley.

                                     10. Mark Kemp is married to Mrs. Amy Kemp.

                                     11. Mrs. Kemp occasionally has medical events which require emergency care.

                                     12. Defendant was aware of the medical events requiring medical care and Mark's need to

                                        occasionally provide emergency and other care to his wife.

                                     13. Mark responds to these emergencies when they happen to provide immediate assistance

                                        and care to his wife.

                                     14. On Thursday, March 28, 2019, Amy Kemp suffered a seizure in which she fell on a

                                        hardwood floor and hit her head.

                                     15. Mark left to immediately get her and take her to UVM's ER.

                                     16. Amy's neurological specialist is also located at UVM.

                                     17. Mark provided immediate verbal notice to his employers that he was leaving to provide

                                        emergency care to his wife.

                                     18. He left the Federal Street Jolley under the supervision of the most senior employee

                                        present.
  RICH CASSIDY LAW
                                     19. Mark had to take two days off, followed by a scheduled day off, and another work day
          Sui1c !J,
   L~~3 Sht·lhurnl.' Koad
s,,uth Hurlinglt'll. \'T 11,~1,1        off to provide care to his wife following her fall and concussion.




                                                                                  2
                   Case 2:21-cv-00103-kjd Document 1 Filed 04/01/21 Page 3 of 4




                    20. Mark appropriately notified supervisors both that he would be out from work providing

                        care to his wife.

                    21. Mark communicated that as soon as his wife would no longer require post-concussive

                        assistance, he we would return to work.

                    22. On Tuesday, April 1, 2019, Mark returned to work.

                    23. On Wednesday, April 2, 2019, Mark was fired.

                     24. Mark was told that the primary reason for his discharge was because he left the store

                        without a manager when he went to provide emergency care for his wife.

                     COUNT I - RETALIATORY DISCHARGE IN VIOLATION OF THE FEDERAL
                                       FAMILY MEDICAL LEAVE ACT

                     25. Plaintiff restates and incorporates paragraphs 1 through 23, above, herein.

                     26. Plaintiff was within his federal Family and Medical Leave act rights in taking emergency

                        leave and short-notice, short-term leave to provide personal care services to his wife

                        following her concussion.

                     27. Defendant's primary motivation for discharging Plaintiff was his use ofleave to care for

                        his wife.

                     28. Defendant has willfully violated the Family and Medical Leave Act by discharging

                        Plaintiff for taking emergency and short-notice, short-term leave.

                     29. As a result of Defendant's willful, intentional, and retaliatory discharge, pursuant to 29

                        U.S.C. § 2617, Defendant is liable to Plaintiff for lost income, lost future income, costs,

                        interest, liquidated damages, reinstatement, and attorneys fees.
RICH CASSIDY LAW




                    COUNT II - RETALIATORY DISCHARGE IN VIOLATION OF THE VERMONT
                                    PARENTAL AND FAMILY LEAVE ACT

                     30. Plaintiff restates and incorporates paragraphs 1 through 29, above, herein.


                                                                   3
                                Case 2:21-cv-00103-kjd Document 1 Filed 04/01/21 Page 4 of 4




                                    31. Defendant has willfully violated the Vennont Parental and Family Leave Act by

                                        discharging Plaintiff for taking emergency and short-notice, short-tenn leave.

                                    32. As a result of Defendant's willful, intentional, and retaliatory discharge, Plaintiff has

                                        suffered damages.

                                    33. As a result of Defendant's willful, intentional, and retaliatory discharge, pursuant to 21

                                        V.S.A. § 474 and 21 V.S.A. § 495b, Defendant is liable to Plaintiff for lost income, lost

                                        future income, costs, interest, liquidated damages, and attorneys fees.

                                WHEREFORE, Plaintiff Mark Kemp respectfully requests that this Court render judgment herein in his

                                favor and against the Defendant, S.B. Collins, Inc., awarding to Mr. Kemp compensatory damages,

                                damages as awarded by statute, reasonable attorney fees, all costs of these proceedings and both pre-

                                judgment and post-judgment interest.

                                DATED, at St. Albans, Vermont, this 31 st day of March, 2021



                                                                                        ~-l,., .Ma- 3f
                                                                                 MATrn!sHA AM, ESQ.
                                                                                                                            s,J21
                                                                                 Rich Cassidy Law
                                                                                 1233 Shelburne Road, Ste. D5
                                                                                 South Burlington, VT 05403
                                                                                 Phone: 802-864-8144
                                                                                 Rich@RichCassidyLaw.com
                                                                                 Counsel to Plaintiff Mark Kemp

                                                                           JURY DEMAND

                                DA TED, at St. Albans, Vermont, this 31 st day of March, 2021

                                        The Plaintiff, Mark Kemp, demands a jury on all triable claims and relief.
  RICH CASSIDY LAW

            \u1tc f),
   I .='13 Shdhun11..· Rn;ll1
S,mth Burlingh•n. \.T 0'-10.1
                                                                                         ~ /fi)A/r                     - 5/3.r/i-1
                                                                                 MATTHEWM.SlIAGAM, ESQ.
                                                                                 Counsel to Plaintiff



                                                                                    4
